Beach, J.
The term “ granite ” was, doubtless, susceptible of use by the plaintiffs as an appropriate common-law trade mark for goods of their manufacture. The difficulty, however, in the way of granting the injunction prayed for pendente lite arises from the fact of their having so designated the ware for many years of manufacture by them under the protection of letters patent, which expired in 1893. Then, the designation of “ granite ” became public property, as well as the ware covered by the patent. That they may have taken out other letters still unexpired, in my opinion, does not prolong the monopoly of the name, but only gives protection as *271to the specific parts of the manufactured article covered by them.
The legal principle above stated is supported by a long line of adjudicated cases. The defendant’s advertisement in no way tended to deceive the public, by inducing buyers to believe the merchandise was manufactured by the plaintiffs. The words of the learned court, in Selchow v. Baker, 93 N. Y. 59, seem most apt: “ And, when the patent expires, or, in foreign countries, where the patent has no force, there is no piracy in making or selling the article under the name by which it lias become generally known. This name has become the proper description of the article, as indicating that it is made according to the patented invention, and is not the trade mark of any particular manufacturer. The patentee relies for his protection upon his patent, and cannot, by calling the name of his patent a trade mark, protect his monopoly after the patent has expired, or where it has no force.”
Motion to continue injunction denied, with ten dollars costs, and existing writ vacated.